Case 19-80320   Doc 54   Filed 10/01/19 Entered 10/01/19 11:25:59   Desc Main
                           Document     Page 1 of 7
Case 19-80320   Doc 54   Filed 10/01/19 Entered 10/01/19 11:25:59   Desc Main
                           Document     Page 2 of 7
Case 19-80320   Doc 54   Filed 10/01/19 Entered 10/01/19 11:25:59   Desc Main
                           Document     Page 3 of 7
Case 19-80320   Doc 54   Filed 10/01/19 Entered 10/01/19 11:25:59   Desc Main
                           Document     Page 4 of 7
Case 19-80320   Doc 54   Filed 10/01/19 Entered 10/01/19 11:25:59   Desc Main
                           Document     Page 5 of 7
Case 19-80320   Doc 54   Filed 10/01/19 Entered 10/01/19 11:25:59   Desc Main
                           Document     Page 6 of 7
Case 19-80320   Doc 54   Filed 10/01/19 Entered 10/01/19 11:25:59   Desc Main
                           Document     Page 7 of 7
